F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                          APR 1 2003
                      UNITED STATES COURT OF APPEALS
                                                                     PATRICK FISHER
                                                                              Clerk
                                   TENTH CIRCUIT



 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,
                                                        No. 02-1313
 v.
                                                  (D.C. No. 02-CR-101-B)
                                                        (Colorado)
 JEFFREY SCOTT GAYLORD,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges.


      Jeffrey Gaylord pled guilty to two counts of committing bank robbery in

violation of 18 U.S.C. §§ 2113(a) and (d). In calculating his sentence, the district

court applied a two-level enhancement pursuant to U.S.S.G. § 3C1.2 for reckless

endangerment during his flight from police following one of the robberies. On




      *
         The case is unanimously ordered submitted without oral argument
pursuant to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
appeal, Gaylord objects to this sentencing enhancement. We exercise jurisdiction

pursuant to 18 U.S.C. § 3742(a) and 28 U.S.C. § 1291, and affirm.

                                         I

      In October 2001, Gaylord entered a bank in Aurora, Colorado, approached a

teller, and demanded money. Believing that Gaylord had a gun, the teller

removed more than five thousand dollars from his drawer and placed it on the

counter. Gaylord took the money and fled. Four months later, with remarkable

chutzpah, he entered the same bank and committed an identical robbery.

Fortunately, a bank employee was able to write down Gaylord’s license-plate

number as he sped away.

      While on routine patrol, Officer Frank Rodman received a radio message

advising of the robbery and describing both the suspect and the getaway car.

Soon thereafter, Officer Rodman saw a vehicle matching this description, and

followed the car into a lot on a small hill behind an auto garage, ultimately

blocking the suspect’s car. Gaylord then exited his vehicle with hands in the air

and started to walk towards Officer Rodman. When the officer instructed Gaylord

to kneel down on the ground, though, Gaylord returned to his car in an attempt to

flee. Officer Rodman jumped back in his car, breaking his foot in the process.

      As Gaylord drove off, he backed into the officer’s patrol car, then sped

forward over a curb and down toward the auto garage. Officer Rodman followed


                                        -2-
Gaylord onto Interstate 25, and once on the highway, Gaylord drove at a speed of

approximately fifty-five miles per hour, weaving in and out of traffic. When

Gaylord abruptly exited the highway without slowing down, he hit loose gravel,

causing his car to spin and strike a traffic island before rolling over. At this

point, Officer Rodman apprehended Gaylord and brought him into police custody.

      Gaylord pled guilty to two counts of bank robbery. At sentencing, the

district court enhanced Gaylord’s offense level by two points under U.S.S.G.

§ 3C1.2 for reckless endangerment during flight. Gaylord was ultimately

sentenced to seventy-eight months’ imprisonment on each count, to be served

consecutively. On direct appeal, Gaylord contests the two-level enhancement.

                                          II

      We review for clear error the district court’s determination that Gaylord’s

post-robbery flight constituted reckless endangerment. United States v. Conley,

131 F.3d 1387, 1389 (10th Cir. 1997). The government has the burden to prove

factors enhancing a sentence by a preponderance of the evidence. Id. “Evidence

underlying a district court’s sentence is reviewed by viewing the evidence, and

inferences drawn therefrom, in the light most favorable to the district court’s

determination.” Id. We review a district court’s interpretation of the Sentencing

Guidelines de novo. United States v. Maldonado-Acosta, 210 F.3d 1182, 1183

(10th Cir. 2000).


                                         -3-
      Section 3C1.2 of the Sentencing Guidelines provides for a two-level

enhancement “[i]f the defendant recklessly created a substantial risk of death or

serious bodily injury to another person in the course of fleeing from a law

enforcement officer.” U.S.S.G. § 3C1.2. For purposes of this enhancement,

“‘[r]eckless’ refers to a situation in which the defendant was aware of the risk

created by his conduct and the risk was of such a nature and degree that to

disregard that risk constituted a gross deviation from the standard of care that a

reasonable person would exercise in such a situation.” U.S.S.G. § 2A1.4, cmt.

n.1; U.S.S.G. § 3C1.2, cmt. n.2 (explaining that “reckless” is defined in the

commentary to § 2A1.4). We have held that the standard of care is that of the

reasonable person, not of the reasonable fleeing criminal suspect. Conley, 131

F.3d at 1389.

      Gaylord insists that the district court erred in applying the reckless

endangerment enhancement in his case because, he was driving at or below the

speed limit, he caused no injuries, and he did not receive any traffic citations. He

cites cases where application of the enhancement involved far more reckless

conduct during flight. See, e.g., United States v. Williams, 254 F.3d 44, 48 (2d

Cir. 2001) (upholding enhancement were defendant was “speeding the wrong way

on a one-way street . . . [and] driving very significantly over the speed limit while

weaving from lane to lane”); United States v. Reed, 80 F.3d 1419, 1420 (9th Cir.


                                        -4-
1996) (upholding enhancement where defendant drove at speed approaching

seventy-five miles per hour and crashed into cars at the top of a blind hill);

United States v. Chandler, 12 F.3d 1427, 1433 (7th Cir. 1994) (upholding

enhancement where defendant led officers on a chase through residential

subdivisions at speeds ranging from thirty-five to fifty miles per hour while

weaving from lane to lane). Gaylord suggests that his conduct, by contrast,

represented neither a gross deviation from the standard of care nor a substantial

increase in the risk of harm to others.

      We recognize that “[n]ot every flight from a crime scene . . . will constitute

reckless endangerment under § 3C1.2.” Conley, 131 F.3d at 1390. Here,

however, the facts viewed in their entirety establish reckless endangerment. After

Officer Rodman ordered him to his knees, Gaylord jumped back in his car, backed

into the officer’s car, and proceeded to drive through the parking lot and onto

Interstate 25. Officer Rodman followed Gaylord, who was driving at

approximately fifty-five miles per hour and was weaving in and out of traffic

without signaling. Gaylord abruptly exited at East Orchard Road, continuing at

the same speed, which was at least fifteen miles per hour above the speed limit at

that exit. At the bottom of the exit ramp, there were other vehicles stopped at a

light. Gaylord went down the ramp, through the intersection, and hit loose gravel,

causing him to spin out and flip his car. Finally, it was uncontested that Gaylord


                                          -5-
told investigators that he drank approximately five shots of vodka in a four-hour

time span preceding his arrest.

      In applying the two-level enhancement, the district court found that the

circumstances here evince a known risk of danger to others, and constituted a

gross deviation from the standard of care that a reasonable person would have

exercised in the same situation. Viewing the evidence in the light most favorable

to the district court’s ruling, we cannot say that the court’s finding that Gaylord’s

flight amounted to reckless endangerment was clearly erroneous.

                                         III

      For the foregoing reasons, we AFFIRM Gaylord’s sentence.

      The mandate shall issue forthwith.


                                       ENTERED FOR THE COURT



                                       Carlos F. Lucero
                                       Circuit Judge




                                         -6-